Citation Nr: 1639661	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to February 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO denied the Veteran's claim of entitlement to service connection for depression.  Later that month, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009. 

In July 2012, the Board remanded the claim on appeal to afford the Veteran a Board hearing, as requested.  In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

In November 2013, August 2014, and December 2015 the Board remanded the claim to the agency of original jurisdiction (AOJ), for additional action, to include further development of the evidence.  In connection with each remand, after accomplishing further action, the AOJ issued supplemental SOCs (SSOCs) reflecting the continued denial of the claim-most recently, in March 2016.

In April 2016, additional evidence was added the record. The Veteran's representative waived initial AOJ consideration of this evidence in August 2016.    

As regards characterization of the claim on appeal, as noted previously, with respect to the Veteran's mental health, the record reflects an actual diagnosis of only depression, the Board notes that he has screened positive for PTSD.  See March 2012 VA treatment note.  Thus, the Board has now expanded the claim on appeal, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal is now being processed utilizing the Veterans Benefit Management System (VBMS), a paperless, electronic claims processing system.  In addition to the VBMS file, the Veteran also has a paperless, electronic Virtual VA file.  The documents contained therein are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision in this matter.

In October 2014, the Veteran was afforded a VA initial PTSD examination.  The examiner noted that the Veteran did have a history of depression following his successful abstinence from alcohol and cocaine in 2007, but opined that the Veteran did not meet the diagnostic criteria under the DSM-5 (Fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders)  for a psychiatric condition. 

However, private treatment records dated in February 2016 from Dr. S.S., a psychiatrist, reflected an in-service event where the wife of a close friend committed suicide, which caused recurrent distressing dreams of the event, hypervigilance, and recurring intrusive recollections of the event.  Dr. S.S. diagnosed the Veteran with generalized anxiety disorder; recurrent, mild, major depressive disorder; and alcohol and cocaine dependence, in remission.  

The February 2016 private treatment record and the diagnoses contained therein are new and have not been considered by any examiner.  Specifically, the October 2014 VA examiner only addressed whether the Veteran had a current diagnosis of PTSD and did not discuss whether the Veteran's depression in 2007 was due to or related to service, particularly the alleged in-service incident of the Veteran's sergeant's wife committing suicide.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion); see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

Given the above-noted deficiencies, the Board concludes that the October 2014 VA examination is inadequate to resolve the claim for service connection.  Notably, with respect to the VA opinion obtained, once VA undertakes the effort to obtain such an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must obtain one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection for a right shoulder disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging to obtain the further medical opinion described above, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.  

As for VA records, the claims file includes VA treatment records from the VA Outpatient Clinic (OPC) in Rockford, Illinois, dated through January 28, 2016.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the above-noted facility all outstanding records since January 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal  (particularly as regards private (non-VA) treatment,  explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Rockford VAOPC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records dated since January 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist. 

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include psychological testing, if appropriate deemed warranted, should be accomplished (with the results furnished to the examiner prior to the completionof his or her report), and all clinical findings should be reported in detail. 

Based on examination of the Veteran, and consideration of the entire record, to include any psychological test results, the examiner should clearly identify all psychiatric disability(ies) currently present, or present at any point pertinent to the current claim (even if now asymptomatic or resolved). 

If the examiner determines that the Veteran does not meet the diagnostic criteria for a diagnosis of any acquired psychiatric disorder, he or she should reconcile such findings with the Veteran's medical history (specifically the February 2016 diagnoses of generalized anxiety disorder and major depressive disorder).

Otherwise, for each diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically-related to service, to include the alleged in-service incident of the Veteran's sergeant's wife committing suicide. 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence (to include evidence submitted by the Veteran) and all lay assertions, to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  



All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for headaches in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




